The opinion of the Court, Sheteeí J. not sitting in the case, was drawn up by
Whitman C. J.
— The answer of the defendant, Elisha Hight, if true, is sufficient to bar the plaintiffs’ right to prevail in this suit. That a husband, when creditors will not thereby be defrauded, may voluntarily, and without pecuniary consideration, convey a portion of his estate in trust for the benefit of, and by way of advancement, to his wife, there can be no doubt. And if he thinks proper to pay for an estate, and to direct the conveyance of it to be made to her, in the absence of any intention, manifested at the time to the contrary, it will be presumed to be for an advancement to her. 2 Story’s Eq. § 1204.
The answer of Elisha Hight is explicit, that the conveyance *412was made to him, by order of the plaintiffs’ ancestor, in trust for his wife, and that by his direction afterwards, the estate was transferred to her. This answer must be taken to be true, unless it be overcome by controlling evidence. Until the death of the wife nothing transpired, that could, in the slightest degree, tend to show that the conveyance was not intended to be in accordance with the implication of law, and the statement in the answer of Elisha Hight; but, on the other hand, much appears in confirmation of it. The declarations of the husband were often reiterated, that the conveyance was to secure a home- for her after his decease.
If on making the conveyance, in the first instance, to Hight, nothing had been said to the contrary, and it should appear that the consideration moved wholly from the, plaintiffs’ ancestor, a trust for his benefit would have been implied ; but this was not the case ;' the consideration did not come wholly from him; and the object of, the conveyance was declared at the time ; and the declaration was inconsistent with any implied trust for the benefit of the ancestor. The testimony of the witness, Goodwin, would seem to render it unquestionable, that the ancestor must have designed what the conveyance to the wife imports. He says the ancestor had requested him to prepare a deed, conveying the estate to his wife; and that, when so prepared, the delivery of it to her took place in her husband’s presence; who did not intimate, it seems, that the conveyance was to be made in any part to himself, or for his' benefit. If it had been intended that it should convey only a life estate to her, and a reversion to him, or his heirs, how could it have happened, that he should have omitted so to express himself to the scrivener? If it had been intended to be for his benefit, as well as for hers, the deed should have been made to him and her jointly, with the proper reservations and limitations. But he did not apply for a deed to be made running to any one besides his wife. Having been present also at the delivery of the deed, and having then made no. question of the propriety of what was done; there cannot remain a reasonable doubt that the conveyance was as he intended it should *413be. The answer, therefore, of Elisha Ilighl is very far from being controlled by the balance of testimony in the case. II is conduct, after the decease of the wife, cannot be allowed to have any effect, by way of impairing the title vested in her, although he may be one of her heirs. It is not uncommon for persons to misapprehend their rights in reference to their titles to real estate, and to express themselves, and even conduct unadvisedly in regard thereto; and such expressions or conduct are by no means to be allowed to be conclusive upon them.

Bill dismissed.